Final Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed 7/7/22. For the reasons discussed in the interview summary this action has been made final

Interview Summary
2.	As discussed in the interview summary, since the instant case need to be moved on time, it was agreed that the examiner will issue an Final office action and the representative will be granted an interview to further discuss claim amendments before filing the response to the final office action using AFCP2.0 program.

Claim status
3.	In the claim listing of 7/7/22 claims 1-95 are pending in this application. Claims  2-5, 7, 10-11, 19, 23-24, 27, 35-37, 39-45, 47-50, 52 and 86-95 are withdrawn. Claims 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are under prosecution.

Claim Rejections - 35 USC § 103
4.	Claims 1, 6, 8-9, 12-18, 20-22, 25-26, 28-34, 38, 46, 51 and 53-85 are rejected under 35 U.S.C. 103 as being unpatentable over Ermantraut et al (US 2012/0321518) in view of Chou et al (WO 2014/144133) has been maintained for the reasons discussed in the interview summary. 

Response to the Remarks
5.	The applicant’s response to the previous Non-Final Rejection mailed on 1/7/22 have been fully considered (Remarks, pgs. 13-15). 
	As discussed in the interview summary, in view of fixing the minor informalities and further amending claims 6-8, 67, 70-75, 81 and 92 and getting the approval from the applicant to place pending claims in condition for the allowance and move the case on time on the part of the examiner, said remarks will be considered at the time of the allowance.

Conclusion
6.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634